DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., WO2017/216251 in view of Roock et al., U.S. Pre-Grant Publication 2016/0090515.
	Regarding claim 1, Zhu discloses a polyurethane laminated molding article comprising a core layer and a reinforced fiber layer disposed on at least one side of the core layer wherein a polyurethane resin composition on one or more layers of reinforced fiber fabric [page 2, lines 1-6].  Page 2, lines 7-18 discloses that the polyurethane resin comprises 
	a) one or more polyisocyanates
	b) a first polyol selected from polyols based on vegetable oil, or derivatives and modified products thereof in a content of 5-50 wt%; and
	c) a second polyol having an OH value of 300-700 mg KOH/g and a functionality of 2-6.  Page 7, lines 23 to page 8, lines 7 discloses that the first polyol is based on vegetable oil compound prepared from unsaturated fatty acid and glycerol [fatty acid ester] wherein the vegetable oil can include soybean oil or castor oil.  Page 8, lines 9-11 discloses that the second 
	Zhu is silent to the polyether polyol having a molecular weight ranging from 800 Da to 25,000 Da.  Roock discloses a polyurethane composition that can be used to coat fiber reinforced plastics [abstract and 0110-0112].  Paragraph 0118 discloses a sandwich element for an automobile.  Reference claim 1 discloses that composition includes polyisocyanate and a polyether polyol having an OH functionality ranging from 2.2 to 4 and an average molecular weight in the range of 400 to 4000 g/mol [400 to 4000 Daltons].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0055 discloses that the polyether polyol exhibits particularly high strengths and temperatures.  Zhu and Roock are directed to polyurethane compositions for use in the automotive industry.  Zhu and Roock are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyether polyol of Roock as the polyether polyol in Zhu for the benefit of obtaining a polyurethane composition having particularly high strengths and temperatures.

	Regarding claim 2, page 4, lines 19-21 discloses that the core layer can have a honeycomb structure.

	Regarding claim 3, page 4, lines 19-21 discloses that the core layer can have a paper honeycomb structure [cardboard].
	Regarding claim 4, page 4, lines 24-25 discloses that the fiber layer can include a fiber fabric prepared from glass fiber or nature fiber [natural fiber].

	Regarding claim 5, page 5, lines 29-30 discloses that the polyurethane composition is applied on the reinforced fabric permeating the fiber structure.

	Regarding claim 6, page 6, lines 19-20 discloses that the composition also includes an internal mold release agent [lubricant] in the amount of 0.1-5 wt% wherein the internal mold release agent can include a fatty acid ester [page 8, lines 29-30].  

	Regarding claim 7, page 8, lines 3-4 discloses that the fatty acid ester has a functionality of 1.9 to 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claims 8-10, page 8 discloses that the fatty acid ester [vegetable oil] has an OH value of 30 to 350 mgKOH/g.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

4.	Claims 11-20 are allowed.  Applicant claims a method for making a laminated part as recited in claim 11.  The closest prior art, Zhu et al., WO2017/216251, teaches a polyurethane laminated molding article comprising a core layer and a reinforced fiber layer disposed on at least one side of the core layer wherein a polyurethane resin composition on one or more layers of reinforced fiber fabric [page 2, lines 1-6].  Page 2, lines 7-18 discloses that the polyurethane resin comprises 
	a) one or more polyisocyanates
	b) a first polyol selected from polyols based on vegetable oil, or derivatives and modified products thereof in a content of 5-50 wt%; and
	c) a second polyol having an OH value of 300-700 mg KOH/g and a functionality of 2-6.  Page 7, lines 23 to page 8, lines 7 discloses that the first polyol is based on vegetable oil compound prepared from unsaturated fatty acid and glycerol [fatty acid ester] wherein the vegetable oil can include soybean oil or castor oil.  Page 8, lines 9-11 discloses that the second polyol is a polyether polyol.  Examiner is corresponding Zhu’s first polyol to Applicant’s fatty acid ester.  Zhu fails to teach or suggest the method as recited in claim 11.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786